Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 10/20/2021 in which claims 1-16 are presented for examination.

Information Disclosure Statement
2.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3.	Claim 5 is objected to because of the following informalities: The claim recites the claimed limitations of: “ wherein acquisition of a position fix is initiated based on a comparison of historical usage with one of a current location and time.” 
	The examiner suggests rewritten of claimed limitations to recite: “wherein acquisition of a position fix is initiated based on a comparison of historical usage of the camera with one of a current location and time.” 
           Appropriate correction is required.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

     
         Claims 1-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Calvet et al., (US 2008/0064438), (hereinafter, Calvet) in view of Keane et al., (US 2008/0219658), (hereinafter, Keane). 
                                                                      
Regarding claims 1 and 13, Calvet discloses a method in a mobile communications device (= mobile phone  with a built in camera 165, see [0043]), comprising:
 detecting user activity with respect to a digital camera of the mobile communications device (= turning on the mobile phone, see [0046]; and a camera application is started, see [0060]); and
 in response to detected user activity, and prior to receiving user input for triggering the capture of an image using the digital camera, initiating the acquisition of a position fix for the mobile communications device (= location information is requested, see [0047]; and although the invention has been describe as comprising acquisition of location information prior to capturing a picture, it is also possible to exchange the sequence of these steps, see [0055]).
Calvet explicitly fails to disclose the claimed limitations of:
 “wherein the mobile communications device is one of a personal digital assistant (PDA), Pocket PC, a tablet equipped with Global Positioning System (GPS), a GPS-enabled camera-phone or a smartphone; and wherein initiating the acquisition of a position fix comprises obtaining assistance data for a satellite-based navigation-signal broadcast system.”
However, Keane, which is an analogous art, equivalently discloses the claimed limitation of:
“wherein the mobile communications device is one of a personal digital assistant (PDA), Pocket PC, a tablet equipped with Global Positioning System (GPS), a GPS-enabled camera-phone or a smartphone; and wherein initiating the acquisition of a position fix comprises obtaining assistance data for a satellite-based navigation-signal broadcast system (= capture device 112 may include PDA and GPS capability, see [0030-31 and 0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Gauthier with Oren for the benefit of achieving a communication system that includes a pointing device that is use to gather information of a targeted device whereby the gathered information could be used for monitoring purposes in the system. 

 Regarding claims 2 and 14, as mentioned in claims 1 and 13, Calvet explicitly fails to disclose the method wherein initiating the acquisition of a position fix comprises obtaining ephemeris data for a Global Positioning System (GPS). 
However, Keane, which is an analogous art, equivalently discloses the method wherein initiating the acquisition of a position fix comprises obtaining ephemeris data for a Global Positioning System (GPS)” (= capture device 112 may include PDA and GPS capability, see [0030-31 and 0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Gauthier with Oren for the benefit of achieving a communication system that includes a pointing device that is use to gather information of a targeted device whereby the gathered information could be used for monitoring purposes in the system. 

Regarding claims 3 and 15, as mentioned in claims 1 and 13, Calvet further discloses the method wherein detecting user activity comprises detecting user launch of a camera application (see, [0060-62]).  

Regarding claims 4 and 16, as mentioned in claims 1 and 13, Calvet further discloses the method wherein detecting user activity comprises monitoring a usage pattern of the digital camera (see, [0050 and 0060]).  

Regarding claim 5, as mentioned in claim 1, Calvet further discloses the method wherein acquisition of a position fix is initiated based on a comparison of historical usage with one of a current location and time (see, [0054]).  

Regarding claim 6, as mentioned in claim 1, Calvet explicitly fails to disclose the method wherein initiating acquisition of a position fix comprises activating a GPS receiver. 
 	However, Keane, which is an analogous art, equivalently discloses the method , wherein initiating acquisition of a position fix comprises activating a GPS receiver 
(= image capturing device may include location identifying capability, see [0030 and 0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Gauthier with Oren for the benefit of achieving a communication system that includes a pointing device that is use to gather information of a targeted device whereby the gathered information could be used for monitoring purposes in the system. 

Regarding claim 7, as mentioned in claim 1, Calvet further discloses that the method further comprising capturing an image with the digital camera prior to completing the acquisition of a position fix (see, [0055]). 
 
Regarding claim 8, as mentioned in claim 1, Calvet further discloses that the method further comprising associating an image captured by the digital camera with the acquired position fix (see, [0054]).  

Regarding claim 9, as mentioned in claim 1, Calvet further discloses that the method further comprising geotagging an image captured by the digital camera with the acquired position fix (see, [0054 and 0056]).  

 Regarding claim 10, as mentioned in claim 1, Calvet further discloses that the method further comprising displaying an indication of acquisition status for the position fix (see, [0077]).  

Regarding claim 11, as mentioned in claim 10, Calvet explicitly fails to disclose the method wherein the indication of acquisition status comprises an indication that a GPS lock has been acquired. 
 	However, Keane, which is an analogous art, equivalently discloses the method, wherein the indication of acquisition status comprises an indication that a GPS lock has been acquired (see, [0030 and 0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Gauthier with Oren for the benefit of achieving a communication system that includes a pointing device that is use to gather information of a targeted device whereby the gathered information could be used for monitoring purposes in the system. 
 
 Regarding claim 12, as mentioned in claim 10, Calvet further discloses the method wherein the indication of acquisition status is selected from the group comprising: an indication that an image taken by the camera is being geotagged; an indication that an image taken by the camera will be geotagged; and an indication warning that a time elapsed between capturing an image and a subsequent position fix has exceeded a specified threshold (see, [0056]).  


                                        CONCLUSION 

 8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.